Name: Council Regulation (EEC) No 1030/79 of 24 May 1979 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/4 Official Journal of the European Communities 29 . 5 . 79 COUNCIL REGULATION (EEC) No 1030/79 of 24 May 1979 amending Regulation (EEC) No 1883/78 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ('), as last amended by Regulation (EEC) No 929/79 (2 ), and in particular Article 3 (2) thereof, Having regard to the proposal from the Commission , Whereas the Annex to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guid ­ ance and Guarantee Fund, Guarantee Section (3 ), lists the measures which comply with the concept of intervention intended to stabilize the agricultural markets within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 729/70 ; whereas certain measures which comply with this concept have been adopted or amended since then ; whereas the Annex should therefore be amended, HAS ADOPTED THIS REGULATION : Sole Article The Annex to Regulation (EEC) No 1883/78 is hereby amended as follows : 1 . In Section I 'Cereals' item 5 shall read as follows : '5 . The production refunds and the premium for potato starch provided for in Article 1 1 of Regulation (EEC) No 2727/75.' 2 . In Section II 'Rice', the following item shall be added : ' 5 . The subsidies for deliveries of Community rice to the French overseas department of Reunion provided for in Article 11a of Regulation (EEC) No 1418/76 .' 3 . In Section III 'Milk and milk products' : (a) items 7 and 9 shall be replaced by the following : 7 . The private storage aid for Grana Padano, Parmigiano Reggiano and Provolone cheeses provided for in Article 8 (3) of Regulation (EEC) No 804/68 . 9 . The aid for skimmed milk and skimmed-milk powder used in animal feed provided for in Article 10 of Regulation (EEC) No 804/68 '; (b) item 13 shall be deleted . Items 14 and 15 shall become 13 and 14 . ( ¢) OJ No L 94, 28 . 4 . 1970, p . 13 . I 2 ) OJ No L 117, 12 . 5 . 1979, p . 4. (3 ) OJ No L 216, 5 . 8 . 1978 , p . 1 . 29 . 5 . 79 Official Journal of the European Communities No L 130/ 5 4. In Section IV 'Oils and fats : (a) item A shall read as follows : 'A. Olive oil 1 . The production aid provided for in Article 5 ( 1 ) of Regulation No 136/66/EEC . 2 . The aid towards consumption provided for in Article 11 ( 1 ) of Regulation No 136/66/EEC . 3 . The buying-in and subsequent transactions carried out by an intervention agency pursuant to Article 12 ( 1 ) and (2) of Regulation No 136/66/EEC . 4. The measures provided for in Article 13 of Regulation No 136/66/EEC. 5 . The production refunds in respect of olive oil used in preserves provided for in Article 20a of Regulation No 136/66/EEC. 6 . The storage contracts provided for in Article 20d (2) of Regulation No 136/66/EEC'; (b) in 'C. Other oil seeds', the following item shall be added : '4 . The aid for castor seeds provided for in Article 2 of Regulation (EEC) No 2874/77.' 5 . In Section VI 'Beef and veal ', items 3 and 4 shall read as follows : ' 3 . The calving premiums provided for in Article 4 of Regulation (EEC) No 464/75 and Article 1 of Regulations (EEC) No 620/76, (EEC) No 871 /77 and (EEC) No 997/78 . 4 . The premiums for the slaughter of certain adult bovine animals provided for in Article 1 of Regulations (EEC) No 870/77 and (EEC) No 996/78 .' 6 . In Section VIII ' Fruit and vegetables' : (a ) item 2 shall read as follows : '2 . The buying-in provided for in Articles 19 and 19a of Regulation (EEC) No 1035/72, when the Community market is in a serious state .' (b) the following item shall be added : ' 10 . The production aid for certain products obtained from fruit and vegetables provided for in Article 3a of Regulation (EEC) No 516/77.' 7 . In Section IX 'Wine ', items 4 and 8 shall read as follows : '4 . The distillation of wines provided for in Articles 6b, 6c (2), second indent, 6d , 7, 24a and 24b of Regulation (EEC) No 816/70 . 8 . The aid for products similar to the wine product exported under the name 'Cyprus sherry' provided for in Article 7 of Regulations (EEC) No 3016/77 and (EEC) No 533/78 .' 8 . In Section XII 'Other sectors and measures' : (a) item E shall be replaced by the following : ' E. Fodder 1 . The aid for the production of dehydrated fodder provided for in Article 3 of Regulation (EEC) No 1067/74 . 2 . The aid for the production of dried fodder provided for in Articles 3 and 5 of Regulation (EEC) No 1117/78 .' (b) item F shall be replaced by the following : ' F. Peas , beans and field beans The production aid for use in animal feed provided for in Article 2 of Regula ­ tion (EEC) No 1119/78 .' No L 130/6 Official Journal of the European Communities 29 . 5 . 79 9 . In Section XIII 'Provisions common to several sectors , the following item shall be added : ' 3 . The amounts levied in accordance with Regulation (EEC) No 2219/77, as amended by Regulation (EEC) No 2794/77 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1979 . For the Council The President J. FRANCOIS-PONCET